Fourth Court of Appeals
                                    San Antonio, Texas

                                          February 7, 2020

                                        No. 04-19-00698-CV

                          IN THE INTEREST OF J.R.B., JR., a child,

                    From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017-PA-02035
                           Honorable Richard Garcia, Judge Presiding


                                           ORDER
        Appellant’s brief in this accelerated appeal from an order in a child protection case was
originally due December 30, 2019. However, the court granted appellant extensions of time until
January 27, 2020, to file the brief. The brief has not been filed.

       We order appellant to file, by February 17, 2020, appellant’s brief and a written
response reasonably explaining her failure to timely file the brief. If appellant fails to file a brief
and the written response by the date ordered, we will dismiss the appeal for want of prosecution.
See TEX. R. APP. P. 38.8(a).




                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2020.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ,
                                                       Clerk of Court